Citation Nr: 0946370	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  03-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hydrocephalus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1986 
and Army National Guard service from June 1986 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  A notice of disagreement was 
received in August 2002, a statement of the case was issued 
in January 2003, and a substantive appeal was received in 
February 2003.

In July 2003, the Veteran testified at an RO hearing; a 
transcript of the hearing is of record.

In December 2004, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  In October 2005, the Board 
denied the Veteran's claim.  The Veteran timely appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in October 2007, the Court vacated and remanded 
the Board's October 2005 decision.

The Board notes that, while the Veteran's appeal was before 
the Court, the RO issued a rating decision in September 2007 
in which it determined, in pertinent part, that new and 
material evidence had not been received sufficient to reopen 
the Veteran's claim of service connection for hydrocephalus.  
The Board finds that issuing the rating decision was an 
error, as the RO lacked jurisdiction.

In September 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in order to accomplish 
additional development.

The Board observes that in July 2001, VA received a statement 
from the Veteran that appears to be an informal claim 
regarding service connection for depression, including on a 
secondary basis.  Additionally, in January 2002, VA received 
another statement from the Veteran that states that he was 
taking anti-depression medication.  This matter is referred 
to the RO for clarification and any necessary action.


FINDING OF FACT

The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's hydrocephalus is related to service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, service connection is warranted for hydrocephalus.  38 
U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
hydrocephalus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

A Veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examinations reports are 
to be considered as noted, and history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b).

VA's General Counsel issued a precedent opinion holding that 
in order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The Board must follow 
the precedent opinions of the General Counsel. 38 U.S.C.A. § 
7104(c), and the United States Court of Appeals for the 
Federal Circuit has adopted the General Counsel's position.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).  VA's General Counsel indicated there is a distinction 
under the law between a congenital or developmental "disease" 
and a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  Id.  A 
congenital or developmental "defect," on the other hand, 
because of 38 C.F.R. § 3.303(c), is not service connectable 
in its own right though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.

Factual Background

In this case, the Veteran contends that his hydrocephalus 
originated during his military service.

The Veteran has been diagnosed with hydrocephalus; therefore, 
the Board will focus on the evidence that relates to whether 
the Veteran's condition was incurred in or aggravated by the 
Veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380- 81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

Service treatment records show that the Veteran was seen on 
January 30, 1985 and January 7, 1986 for headaches.  The 
January 7, 1986 treatment record states that the Veteran 
reported continuous headaches for two weeks.  In September 
2003, after a Medical Board proceeding, the Veteran was 
placed on medical discharge.

The Veteran's private medical records, covering the period 
from 1999 to 2008, document numerous treatment for 
hydrocephalus.  The Veteran was first diagnosed with 
hydrocephalus in June 1999, and the underlying cause appeared 
to be aqueductal stenosis.  On June 19, 1999, the Veteran 
underwent a right-sided VP shunt placement.  In August 1999, 
the Veteran had multiple burr hole evacuation of the chronic 
left-sided subdural hematoma and a left frontal parietal 
craniotomy and evacuation of a chronic subdural hematoma.  In 
November 2003, the Veteran's VP shunt clogged and 
necessitated another surgery.  The Veteran submitted a 
private medical opinion, dated in November 2003.  The opinion 
stated that after reviewing the record, it appeared that the 
Veteran's symptoms of hydrocephalus began while he was on 
active duty, and that they continued during his service with 
the Army National Guard.

During a July 2003 RO hearing, the Veteran provided testimony 
about his claimed hydrocephalus.  The Veteran testified that 
prior to service he did not wear glasses, that he required 
glasses for blurred vision during active duty, and that his 
eye sight improved after the VP shunt placement.  The Veteran 
contended that his vision problem was related to his 
hydrocephalus, and that the hydrocephalus symptoms originated 
during his active duty.

In January 2004, the Veteran attended a VA medical 
examination in connection with this appeal.  The Veteran 
reported that during service he experienced symptoms of 
hydrocephalus, including visual complaints and headaches.  
The examiner diagnosed the Veteran with adult-onset 
hydrocephalus by history secondary to aqueductal stenosis 
(the exact etiology was unknown); history of subdural 
hematomas, treated; history of seizure; and memory 
difficulties, possibly secondary to hydrocephalus.  The 
examiner concluded that it was not likely that the Veteran's 
acquired hydrocephalus began during the Veteran's active duty 
service (1983-1986), since the Veteran's hydrocephalus 
presented itself in an acute manner in 1999.  The examiner 
further concluded that the Veteran's eye difficulties and 
headaches in January 1986 were not related to his 
hydrocephalus.  The Board notes that the examiner did not 
address, nor was he asked to address, whether the Veteran's 
hydrocephalus was aggravated during his service.

In July 2007, the VA administered a medical examination in 
connection with the Veteran's claim for entitlement to 
service connection for headaches.  The Veteran reported that 
his headaches began during active duty and have continued to 
the present.  The examiner stated that a casual relationship 
between the Veteran's current headaches and those in active 
duty could not be excluded.  The examiner concluded that it 
was at least as likely as not that the Veteran's chronic 
headaches were related to the headaches treated in service.  
The examiner's rationale was based on the service medical 
records documenting treatment for headaches and the Veteran's 
statements regarding a continuity of symptoms.

In September 2008, the Veteran attended another VA medical 
examination in connection with this appeal.  The examiner 
stated that the Veteran had a history of chronic headaches 
associated with pressure effects from the hydrocephalus.  The 
examiner diagnosed the Veteran with headaches secondary to a 
congenital and acquired hydrocephalus, which was treated with 
a VP shunt.  The examiner concluded that it was as least as 
likely as not that the headaches present during active duty 
were caused by or a result of congenital hydrocephalus.  The 
examiner's rationale was that the Veteran had a history of 
headaches while on active duty and while serving with the 
Army National Guard.  The examiner stated that the Veteran 
had a congenital aqueductal stenosis, which caused the 
hydrocephalus, and that the intermittent blockage of the flow 
of the fluid can cause headaches.  The examiner noted that 
the first signs of hydrocephalus occurred in 1986, when the 
Veteran incurred a prolonged headache, and that his symptoms 
continued during his Army National Guard service.

Analysis

Initially, the Board notes that the Veteran is presumed to 
have been in sound physical condition when he entered 
service, since hydrocephalus was not diagnosed during the 
Veteran's service entrance examination.  However, as noted 
earlier, this presumption is rebuttable if VA can demonstrate 
by clear and unmistakable evidence that both the Veteran's 
hydrocephalus existed prior to service and that it was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The September 2008 VA opinion stated that the Veteran had a 
congenital aqueductal stenosis, which caused the 
hydrocephalus.  Therefore, the Board finds that medical 
evidence may be sufficient to satisfy the first prong of 
Wagner.  However, the Board finds this point moot, since the 
government has not provided clear and unmistakable evidence 
that the preexisting disability was not aggravated during 
service.  Thus, since the second prong of Wagner has not been 
met by the government, the Board finds that the Veteran 
enjoys the presumption of soundness upon entry, and his claim 
is one for incurrence in service.

The Board finds that there is sufficient evidence showing 
that the Veteran incurred hydrocephalus during service.  The 
service treatment records document that the Veteran was seen 
for headaches in January 1985 and January 1986.  
Additionally, the Veteran's headaches were determined to be 
service-connected in a September 2007 rating decision.  
Furthermore, the examiner from the September 2008 VA 
examination concluded that it was at least as likely as not 
that the Veteran's headaches during active duty were caused 
by or a result of his congenital hydrocephalus.

Post-service VA and private medical records diagnose the 
Veteran with hydrocephalus.  Significantly, the private 
medical opinion from November 2003 states that the Veteran's 
symptoms appeared to begin while he was on active duty and 
continued during his Army National Guard service.

The Board believes considerable weight must be afforded to 
the November 2003 private medical opinion and the September 
2008 VA medical opinion.  The Board further finds the 
Veteran's lay statements and testimony regarding symptoms of 
hydrocephalus during active duty and service with the Army 
National Guard to be credible.  The Veteran contends that his 
headaches began during service and that they have continued 
since leaving service.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Veteran's 
statements and testimony was credible and his service 
treatment records documented recurrent treatment for 
headaches; therefore, the Board finds that hydrocephalus was 
incurred during service.  With regard to a nexus to service, 
the private medical opinion from November 2003 and the VA 
medical opinion from September 2008 both support the 
Veteran's claim.  The available evidence appears to be in at 
least a state of equipoise regarding a nexus to service.  For 
this reason, the benefit-of-the-doubt rule applies, and the 
Board concludes that service connection for his hydrocephalus 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
also notes that an RO letter in September 2007 informed the 
Veteran of the manner in which disability ratings and 
effective dates are assigned.  The RO will take such actions 
in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice 
of disagreement if he wishes to appeal from those downstream 
determinations.




ORDER

Entitlement to service connection for hydrocephalus is 
warranted.  The appeal is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


